        Case
         Case1:17-cv-04337-LGS
              1:17-cv-04337-LGS Document
                                 Document217-2 Filed06/08/20
                                          230 Filed  05/08/20 Page
                                                               Page12ofof23



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                       )
RHAKEEMA WORLEY, et. al.,                              )
                                                       )
       Plaintiffs,                                     )
                                                       )
                                                                  No. 1:17-CV-04337
       v.                                              )
                                                       )
                                                       )
CITY OF NEW YORK, and NEW YORK CITY                    )            SO ORDERED
POLICE DEPARTMENT,                                     )
                                                       )            Dated: June 8, 2020
       Defendant.                                                         New York, New York



                     AGREED ORDER OF DISMISSAL WITH PREJUDICE

       This case having come before the Court upon the joint request of Plaintiffs and

Defendants, the Court having been advised of and considered the Settlement Agreement dated

April 22, 2020, entered into by and among Plaintiffs and Defendants that has resulted from arm’s

length settlement negotiations, and upon the joint application of Plaintiffs and Defendant, by

their Attorneys, seeking review and approval by the Court thereof, and based on the entire

record, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

       1. The Court approves and adopts the terms of the Settlement Agreement entered into

between the parties to the instant action. Recognizing that there has been, and there is no

admission of liability by Defendant, the Settlement Agreement reflects a fair, reasonable, and

appropriate compromise deemed in the best interest of the parties and is in accordance with law.

       2. Consistent with the Settlement Agreement, this action is hereby dismissed with

prejudice. The Court will retain jurisdiction over the Parties to the Agreement for the purpose

of interpretation and compliance with the Agreement and this Agreed Order of Dismissal with
       Case
        Case1:17-cv-04337-LGS
             1:17-cv-04337-LGS Document
                                Document217-2 Filed06/08/20
                                         230 Filed  05/08/20 Page
                                                              Page23ofof23



Prejudice.

SO ORDERED:


This ____ day of __________, 2020.


                                     _____________________________________
                                     Hon. Lorna G. Schofield, U.S.D.
